Appeal by the defendant from a judgment of the County Court, Rockland County (Nelson, J.), rendered June 20, 2000, convicting him of murder in the second degree, criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to preserve for appellate review his contention that the evidence was legally insufficient to establish his guilt of murder in the second degree, criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree (see CPL 470.05 [2]; People v Gray, 86 NY2d 10 [1995]; People v Jackson, 211 AD2d 686 [1995]). In any event, viewing the evidence in the light most favorable to the prosecution, we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see People v Contes, 60 NY2d 620 [1983]). Moreover, upon the exercise of *683our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence {see CPL 470.15 [5]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are without merit. Santucci, J.P., Schmidt, Rivera and Lifson, JJ., concur.